Owen, J.
(dissenting). I regard the result-in this case as exceedingly harsh and one to be avoided unless made imperative upon the plainest considerations. As the result of a courteous, good-faith communication made by defendant to the bank it has been deprived of a valuable right, and this, it seems to me, without consideration moving to it or injury resulting to any one."
The Concrete Company had been indebted to the bank for a long time. The bank had exerted most strenuous efforts to secure a reduction of the indebtedness. When it had been reduced to $3,500 it took the assignment here in question, which represented the very last available asset of the Concrete Company, as satisfactorily appears from the record in this case. Having secured the assignment, it communicated the facts to the Realty Company. The letter of Mr. Greene, representing the Realty Company, set forth in the statement of facts, followed. Thereafter an extension of time on the indebtedness was granted, and it is said three indorsers of the note of the Concrete^ Company were released. As I understand the majority opinion it is held that, by reason of the extension of the time and the releasing of the indorsers, the Realty Company is now estopped to deny that the amount mentioned in the letter of Mr. Greene is due upon the account. To my mind estoppel does not arise upon these facts. Two essential elements are lacking: (1) the representation as to the amount due upon the account was not made with any thought, much less an intent, that it should be relied upon by the bank in its future conduct or dealing with the Concrete Company. This is an essential element of an equitable estoppel. 16 Cyc. 726; Norton v. Kearney, 10 Wis. 443. (2) The bank did not act in reliance upon this representation to its injury. True, it extended the time and released three sureties. But the evidence is conclusive to my mind that it lost nothing by either operation. It had everything that the principal debtor possessed. The Concrete Company went into bankruptcy *116soon thereafter. The three indorsers were also bankrupts, and when the bank released them upon the note it surrendered'nothing. The result is that'the amount of the damages which the Realty Company sustained by reason of the defective pavement has been taken from it and given to the bank without any consideration either in law or equity.
This result is also to be regretted from the standpoint of public policy. The only safe course that a debtor can pursue is to decline to give an assignee of the indebtedness any information whatever concerning the status of the account. His courtesies in such respect are likely to react upon him in the form of an estoppel and deprive him of the defenses which sec. 2606, Stats., reserves to him.
The case of Batavian Bank v. M., St. P. & S. S. M. R. Co. 123 Wis. 389, 101 N. W. 687, certainly went far enough in implying a promise to pay from a mere business courtesy, and it is to be hoped that this case marks the limit.